Citation Nr: 0535231	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-04 981	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a left 
shoulder injury, including as secondary to the low back 
injury.

3.  Entitlement to service connection for residuals of a neck 
injury, including as secondary to the low back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant, his daughter, and his son-in-law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claims for service 
connection for residuals of low back, left shoulder, and neck 
injuries.

During a January 2004 hearing in Washington, D.C., before the 
undersigned Veterans Law Judge (VLJ) of the Board, the 
veteran's representative indicated that the left shoulder and 
neck injury residuals were being claimed as secondary to the 
low back injury residuals (Hearing transcript, p. 5).

This case was previously before the Board in June 2004, at 
which time the Board remanded the veteran's claims to the RO 
for further development and consideration.  The RO completed 
the development requested, continued to deny the claims, 
and returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  Numerous medical and other records on file show the 
veteran fell and sustained an intercurrent injury to his low 
back in or about February 1972 when he fell down the stairs 
to his basement.



3.  There is no persuasive medical nexus evidence of record 
causally or etiologically relating any current low back 
disorder to the veteran's service in the military - 
including to any parachuting trauma he may have sustained in 
1953 while in service; instead, the preponderance of the 
medical evidence on file indicates his current low back 
problems are most likely a residual of his 1972 intercurrent 
injury.

4.  There also is no persuasive medical nexus evidence of 
record indicating the veteran's current left shoulder 
disorder is causally or etiologically related to his service 
in the military - including as a residual of any low back 
injury sustained in service.

5.  The veteran did not have a chronic neck disorder during 
service or for many years after his discharge, and there is 
no persuasive medical nexus evidence of record causally or 
etiologically relating his current neck disorder to his 
military service - including as a residual of any low back 
injury sustained in service.


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disorder a result of 
an injury incurred or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).

2.  The veteran's left shoulder disorder was not incurred or 
aggravated during service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2005).

3.  The veteran's neck disorder also was not incurred or 
aggravated during his active military service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must, to the extent possible, 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.

In the case at hand, the veteran was sent VCAA letters in 
September 2001 and June 2004 explaining the type of evidence 
required to substantiate his claims of entitlement to service 
connection.  The letters also indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  There was no 
specific mention, per se, of the "fourth element" discussed 
in Pelegrini II, but the letters nonetheless explained 
that he should identify and/or submit any supporting 
evidence.  And in Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), the Court held that requesting additional 
evidence supportive of the claim rather than evidence that 
pertains to the claim does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists.  
Furthermore, as also held in Mayfield, an error, whether 
procedural or substantive, is only prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in September 2001, prior to the RO's initial adjudication of 
his claims in January 2002.  So this complied with the 
Pelegrini II requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication.  The 
September 2001 VCAA notice also provided the veteran with 
ample opportunity to respond before his appeal was certified 
to the Board.  In addition, he was provided a hearing before 
the undersigned Veterans Law Judge (VLJ) of the Board in 
January 2004, during which the provisions of the VCAA were 
discussed, as well as was provided a second VCAA letter in 
June 2004, prior to recertifying his claims to the Board.  
And he has not otherwise indicated he has any additional 
relevant evidence to submit or which needs to be obtained 
since the issuance of the August 2005 supplemental statement 
of the case (SSOC).  So under these circumstances, the Board 
finds that he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini II, 18 Vet. App. at 122-24).  



Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease contracted or an injury sustained in 
the line of duty while in the military.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Certain conditions such as 
arthritis are chronic, per se, and therefore will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  



Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a).  But medical evidence is required to show this 
secondary cause-and-effect relationship; mere lay opinion 
will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).  This includes situations where a service-connected 
disability has chronically aggravated a condition that is not 
service connected.  See Allen v. Brown, 7 Vet. App. 439, 448 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's complete service medical records and service 
personnel records are not currently on file, despite attempts 
by the RO to obtain this evidence.  According to 
correspondence between the RO and the National Personnel 
Records Center (NPRC), a military records repository, the 
NPRC conducted a search for the veteran's personnel records 
but were unable to locate them.  When, as here, at least a 
portion of the service medical and personnel records cannot 
be located, through no fault of the veteran, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The veteran's DD Form 214 (Report of Separation from the 
Armed Forces of the United States) indicates he attended Jump 
School with the 82nd Airborne Division in October  1950.  
This form also states that his most significant duty 
assignment was for "A" Company, 504th Airborne Division, and 
that, at discharge, his military occupational specialty (MOS) 
was equivalent to a "magazine keeper."  He received a 
Parachutist Badge as a member of the 82nd Airborne Division.

The Daily Sick Report for the "A" Company of the 504th 
Division, for the period January 8 to February 22, 1953, 
indicates the veteran was "taken sick" in the line of duty 
on January 10 and February 6, 1953.

The veteran's July 1953 Report of Medical Examination for 
purposes of separation from the military indicates that 
clinical evaluations of his neck, upper extremities, spine, 
and musculoskeletal system were normal.  His military service 
ended that same month.

Medical records dated from October 1972 through March 1981 
show the veteran repeatedly received treatment for left flank 
pain and lower back pain, with radiation into his left leg.

September 1972 to May 1973 reports from The Rockingham 
Memorial Hospital indicate the veteran related that he had no 
health problems until 2 weeks prior to his September 1972 
visit, whereupon he had mild discomfort of the lower back and 
left hip.  X-rays of the lumbar spine were normal.  The 
impressions were possible sciatic neuritis, possible 
herniated nucleus pulposus, and possible low back strain.  
The May 1973 discharge summary shows his low back and left 
leg pain began in September 1972, and that he had a 
suspected, but unconfirmed, herniated nucleus pulposus.  An 
associated consultation report indicates he had fallen 
backwards down his stairs in February 1972, and had some 
marked bruising of the back, without subsequent difficulties. 

May 1975 reports from the University of Virginia Hospital 
show the veteran was in good health until he fell and injured 
his back in February 1972.  Since that fall, he had 
experienced low back pain with radiation into his left leg, 
but neurological examination was negative for any 
abnormalities.  Following an evaluation, the discharge 
diagnosis was low back pain of unknown etiology.

A June 1975 University of Virginia Medical Center Department 
of Anesthesiology report indicates the veteran complained of 
back and left leg pain since a February 1972 fall, when he 
fell down some stairs and injured his lower back.  
Myelograms, films, and spinal tap were negative.  



A July 1977 discharge summary from the University of Virginia 
Hospital indicates the veteran complained of low back, left 
leg, and groin pain since 1972, with recent worsening.  
Following a physical examination, the impression was low back 
pain, with a question of a lumbar disc at L4-5 and arthritis 
of the sacroiliac joint.  Following lumbosacral films, 
electromyogram, and lumbar myelogram, the discharge diagnosis 
was low back pain, etiology undetermined, with possible L4-5 
herniated nucleus pulposus.

A September 1977 discharge summary shows the veteran was 
diagnosed with lumbar spondylosis and underwent a left L4-5 
partial hemi-laminectomy and foraminotomy.  At admission he 
reported a 5-1/2 year history of low back pain after a fall (so 
presumably referring to the 1972 incident).

An October 1980 letter from G. O. White, M.D., indicates the 
veteran had mild low back pain and severe left flank pain.  
He related a history of back pain since military service, a 
February 1972 fall with severe back pain, and disc syndrome 
and surgery in 1977.

Records from Charlottesville Neurology, dated in October1981, 
indicate the veteran reported having a long history of 
lumbosacral pain since his military service.  He also 
reported that he fell down his basement steps in February 
1972, causing severe back pain, and that he was diagnosed 
with a disc problem and surgically treated in 1977.  He 
related that he had good pain relief until 1980, when he 
developed recurrent sciatica after falling.  He complained of 
lumbosacral pain radiating to the left flank, thigh, and leg, 
as well as neuralgias and paresthesias of the extremities.  
Following an examination, the impressions were left-sided 
paresthesias, rule out structural central nervous system 
lesion or seizure disorder, and left sciatica, rule out 
peripheral neuropathy or radiculopathy.

Records from R. G. Hunter, M.D., dated October 1981 through 
October 1982, show the veteran received treatment for a 
controlled idiopathic temporal lobe seizure disorder and 
uncontrolled neuralgias due to idiopathic plexus neuropathy.  
He had progressive low back and left leg pain.  He complained 
of sciatica of the left lower back, hip, and leg.  A history 
of low and mid back pain since 1972 was noted.  Other 
diagnostic impressions include chronic left lower extremity 
pain, probably neuroskeletal; chronic low back pain; and 
intermittent swelling of the left popliteal fossa of 
questionable etiology.  There was no evidence of radicular 
compression of the low back.

An October 1982 discharge summary from the University of 
Virginia Medical Center indicates the veteran reported a 
history of a parachute jump injury in the 1950s and a fall 
down stairs in 1972, when he injured his back.  Following a 
physical examination, EEG, CT scan, myelogram, and visual 
evoked potentials, the diagnosis was chronic low back pain.  
There was no evidence of tumor, active demyelination, or 
spinal cord abnormality.  An associated record indicated that 
he also had multiple sclerosis.

In April 2000 and October 2001 statements, the veteran said 
his last parachute jump with the 82nd Airborne was in the 
spring of 1953 and that, at that time, he injured his lower 
back, left shoulder and neck, for which he received 
treatment.  He also stated that his treatment consisted of 
wearing a sling and medication, and that upon discharge, he 
refused to sign a DA Form 493 because his injury was not 
noted.  He indicated that he took nonprescription medication 
from 1953 to 1972 for his intermittent pain and discomfort, 
but that he began seeking treatment in 1972.  He also 
indicated that his treating physicians told him that his 1972 
fall and back injury could not have caused the "degree of 
malformation" found and fragments removed at the time of his 
1977 surgery and that his doctor told him that his fall 
as a paratrooper would "fit" the damage to his back, as his 
back bone was "fragmented" and the "bone/hard tissue" that 
had "grown and hardened" over the original injury had taken 
a long time.

In a May 2002 statement, the veteran's mother wrote that she 
was notified that the veteran came down on a stump after 
making his last jump, whereupon he injured his back and was 
hospitalized.

In a July 2002 statement S. L. M. indicated the veteran 
worked for him for many years and, during that time, 
developed a back problem for which he underwent surgery. 

In an August 2002 statement, the veteran asserted that he was 
hospitalized at Fort Bragg due to a jump injury while 
attached to the 82nd Airborne Division, but that records from 
the NPRC have not been found to confirm this.  He also 
asserted that, while he had not submitted clear evidence 
showing that his back, neck, and shoulder disorders were 
related to his parachuting injury in service, there was no 
evidence showing that his disorders were unrelated to that 
incident, nor was there any evidence that his problems were 
due to his 1972 fall.

In an October 2002 statement, L. W. H. said he knew the 
veteran for approximately 23 years and that he identified a 
photo taken of him at Fort Bragg in 1953.  In this photo, his 
left arm was in a sling.

A January 2003 letter from J. W. Timmons, M.D., states the 
veteran reported that he injured his back during a jump with 
the 82nd Airborne in the spring of 1953, and was treated 
conservatively following that injury.  He also related that 
he had continued to experience low back pain since that 
incident.  Dr. Timmons opined that it was possible the 
veteran sustained an acute back injury while jumping 
in service, which became chronic in nature since that time.

As mentioned, the veteran was afforded a hearing before the 
undersigned VLJ of the Board in January 2004.  According to 
the transcript, the veteran testified that he injured his low 
back, left shoulder, and neck as part of his duties as an 
airborne paratrooper during his military service.  He also 
testified that he injured his back and shoulder during his 
52nd jump in May or June 1953, when he hit a rock or stump 
upon a hard landing due to being pulled or carried by the 
wind.  He stated that he was taken to the hospital for 
treatment after his landing, whereupon he was given pain 
medication before being released back to his company.  He 
also stated that he received treatment twice a week for his 
back until his discharge, and that he sought treatment "long 
after" his service.  He further testified that his doctors 
told him that his 1972 fall down the stairs did not have 
anything to do with his current back problems, other than 
cause a flare-up of a pre-existing condition.  His daughter 
testified that his back affected his life and caused weakness 
on his side.  

A January 2004 statement from Dr. Timmons indicates that it 
was possible the veteran's left shoulder and neck pain were 
related to the injury he reported that he sustained during a 
1953 parachute injury, as he related that his symptoms have 
been present since that time and asserted that he felt they 
were related to that injury.  

The Board remanded this case to the RO in June 2004, in part, 
to give Dr. Timmons an opportunity to further discuss the 
reasons and bases underlying his opinion of a possible 
relationship between the veteran's current back, neck, and 
left shoulder problems and his military service - in 
particular, his 1953 parachuting injury.

In July 2004, in response, Dr. Timmons submitted another 
statement on the veteran's behalf.  In his letter, Dr. 
Timmons noted that he was a family practitioner, not a 
specialist, who only treated the veteran on 3 occasions, and 
that his prior letters set forth the reasoning for his 
support of the veteran's claim.  However, Dr. Timmons noted 
that he had no specific data or documentation to suggest 
other causes for the veteran's pain, but that it was 
"certainly possible that an injury subsequent to his [1953 
parachuting] accident have caused [his] pains."

An August 2004 statement from a staff physician at the 
Martinsburg VA Medical Center (VAMC) indicates the veteran 
reported that he injured his back in the spring of 1953 
during a parachute jump with the 82nd Airborne.  
The physician stated that "[i]t is certainly possible that 
the injuries [the veteran] sustained then may have resulted 
in the chronic low back pain he has suffered since that 
time."

The veteran also underwent a VA compensation examination in 
October 2004, for additional medical comment concerning the 
etiology of his current low back, neck, and left shoulder 
problems.  This, too, was at the request of the Board's 
June 2004 remand.  According to the report, the designated 
examiner reviewed the veteran's claims file for his pertinent 
medical history, including his written assertions.  The VA 
examiner noted that, according to a review of the claims 
file, the veteran "landed wrong" during his last jump as a 
paratrooper and, consequently, injured his neck, left 
shoulder, and lower back, for which he was hospitalized at 
Fort Bragg for 2 to 3 days.  The veteran asserted that these 
injuries resulted in a lumbar laminectomy in 1977 and 
persistent neck and left shoulder pain.  The VA examiner also 
noted there was no contemporaneous account of this injury or 
information regarding a medical evaluation and 
hospitalization of the veteran.  The veteran complained of 
intermittent back pain in the years since his surgery, 
but related that he did not receive any treatment for his 
back until he slipped and fell backwards down his basement 
stairs in February 1972.  He related that he had a contusion 
of the lumbar area, but no other problems from that fall, 
until the summer of 1972.  His history of treatment from 
September 1972 onward was noted, as were his current 
complaints of neck pain, left shoulder and arm pain, weakness 
of the left arm, and back pain radiating into his left leg.  

A comprehensive physical examination was performed and X-rays 
taken of the cervical spine, left shoulder, and lumbar spine.  
The X-ray of the left shoulder was normal, and without 
evidence of arthritic changes, but there was a tiny flake-
like ossicle inferior to the glenoid process, which the 
radiologist opined was likely due to a remote trauma.  The VA 
examiner found that this assumption was speculative, as there 
was no way to specify which particular trauma may have caused 
that tiny flake-like ossicle and ultimately concluded there 
was no relationship with the asserted 1953 injury.  Cervical 
spine X-rays showed multi-level degenerative changes, with 
narrowing of the intervertebral disc space and osteophytosis 
mainly at C6-7, which were compatible with the veteran's age.  
Likewise, thoracic spine 
X-rays demonstrated osteophytes at the mid-thoracic spine 
compatible with the veteran's age.  The VA examiner concluded 
these changes were part of the normal, progressive 
degenerative process of aging.  The lumbar spine X-rays were 
surprisingly negative for significant spondylosis or 
significant narrowing of the intervertebral disc spaces.  
There was only mild facet joint disease at multiple levels, 
which the radiologist concluded was evidence of a lack of 
spondylolysis or spondylolisthesis.  There was no loss of 
height of vertebral bodies or disc space.  

The VA examiner indicated the veteran's L4-5 laminectomy, as 
performed in 1977, would be hard to visualize on X-rays, but 
that the findings of the neurological evaluation did not 
indicate an MRI study was required.  The VA examiner opined 
that there was no direct relationship between the veteran's 
multiple complaints and the multiple findings in the review 
of the records and the parachute injury of 1953.  The VA 
examiner also opined that, regarding the veteran's lumbar 
spine, any significant pathology as a result of an injury in 
1953 would have appeared much earlier than 1977 and required 
surgical intervention much earlier than the time at which it 
was performed.  The VA examiner concluded the etiology of the 
veteran's lumbar spine disorder and surgery is unclear, and 
that he did not agree with an opinion (apparently referring 
to the one from Dr. Timmons) attributing the current findings 
to the injury of 1953 versus the injury in 1972.  The VA 
examiner also concluded that, if there was a contributory 
etiology, most likely the veteran's current back problems 
were related to his 1972 injury.

Although there obviously are conflicting medical opinions at 
issue in this appeal, the Board finds the medical opinions 
against the claims to be more probative than those supporting 
them.  So the claims for service connection must be denied.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The statements 
submitted by the veteran, his mother, daughter, colleagues, 
and friends, are insufficient to establish this link between 
his current back problems and his purported injury in service 
because, as lay people, they do not have the necessary 
medical training and expertise to make this dispositive 
determination.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Their contentions notwithstanding, the available 
service medical and personnel records (not all of them are 
missing), including especially the report of the veteran's 
military separation examination, do not contain any objective 
indications of an injury involving his low back as a result 
of parachuting in the 82nd Airborne Division.  Indeed, even 
the veteran, himself, has all but acknowledged that he did 
not make any complaints to doctors concerning his low back 
for many years after service, even though he says that he was 
nonetheless experiencing chronic pain, etc.



More importantly, numerous medical and other records on file 
show the veteran sustained an intercurrent injury to his 
lower back in February 1972, when he fell down the stairs to 
his basement.  That intercurrent injury, not so 
coincidentally, occurred the same year that he first sought 
treatment after service for his low back.  That, itself, 
speaks to its gravity.  And that was over 19 years after his 
service in the military had ended.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology after service).  See also 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  

Further, the medical evidence presently on file indicates the 
veteran's current low back disorder is most likely traceable 
to that intercurrent injury - not to any prior injury he may 
have sustained while in the military, even assuming for the 
sake of argument that he did.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  The October 2004 
VA examiner found no relationship between the veteran's 
current low back complaints and findings and his military 
service - as his back problems, instead, were most likely 
related to his 1972 intercurrent injury when he fell down the 
stairs.  And in explaining the medical basis of his opinion, 
the October 2004 VA examiner pointed out that the veteran's 
pathology, if it was due to a 1953 injury as alleged, would 
have become apparent much earlier than his 1977 surgery.  So, 
according to the VA examiner, the veteran's current back 
problems are more likely due to his 1972 injury.  Bear in 
mind this VA examiner not only considered the veteran's 
assertions and medical history, but also undertook a 
comprehensive physical evaluation of him and reviewed all of 
the relevant medical and other evidence.  This, of special 
note, included Dr. Timmon's favorable opinion - which the 
VA examiner indicated he did not agree with.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

In addition, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
left shoulder and neck disorders, to include as secondary to 
the veteran's low back disorder.  There is no persuasive 
medical nexus evidence of record indicating or otherwise 
suggesting his left shoulder and neck disorders were incurred 
during or as a result of his military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Likewise, the 
fact that his current low back disorder has not been 
determined to be attributable to his military service 
unfortunately also means that he cannot link his left 
shoulder and neck disorders to his service in this manner.  
The elimination of one relationship, as the 
supposed precipitant, necessarily also eliminates all 
associated residual conditions.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Moreover, the October 2004 VA examiner 
associated the veteran's neck and left shoulder disorders 
with his age and concluded there was no evidence his alleged 
1953 parachuting trauma caused the tiny ossicle in his left 
shoulder.  So despite his contentions to the contrary, 
his left shoulder and neck disorders were attributed to 
factors unrelated to his service in the military, including 
the alleged 1953 parachuting injury in question.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a
medical opinion as "immaterial" where there was no 
indication the physician had reviewed relevant SMRs or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis.  
See also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In this case, there is 
no indication that Dr. Timmons, or for that matter the staff 
physician at the VAMC in Martinsburg, who associated the 
veteran's current low back, left shoulder, and neck pain to 
his 1953 injury, considered all of the relevant medical 
evidence concerning this case.  Indeed, the staff physician 
at the Martinsburg VAMC only mentioned his opinion concerning 
the etiology of the low back disorder; he did not discuss the 
current problems with the neck and left shoulder, much less 
their cause.



And Dr. Timmons apparently provided his opinion based 
primarily, if not entirely, on the veteran's unsubstantiated 
assertions and history, and failed to provide any supporting 
evidence or rationale for the opinions.  See Reonal v. Brown, 
5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran).  See also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).

As already acknowledged, when, as here, a veteran's service 
medical records are unavailable through no fault of his, the 
VA's duty to assist, the duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  But this does not 
lower the threshold for an allowance of a claim, for example, 
where the evidence almost but not quite reaches the positive-
negative balance.  In other words, the legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).  That is to say, 
this does not obviate the need for probative medical nexus 
evidence causally relating the current disabilities at issue 
to service - and, in this particular instance, to the 
claimed parachuting injury in service.  There remains no such 
evidence in this case.

Dr. Timmons admitted he is a family practioner, not a 
specialist in the specific type of medicine involving the 
conditions at issue.  An opinion may be reduced in probative 
value even where the statement comes from someone with 
medical training, if the medical issue requires special 
knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).



Dr. Timmons also did not account for or otherwise explain any 
medical ramifications from the well-documented intercurrent 
low back injury in 1972, whereas the VA examiner who ruled 
against the claims not only considered Dr. Timmon's favorable 
opinion, but also all of the other relevant evidence - which 
included the other favorable statement from the staff 
physician at the VAMC in Martinsburg.  So the VA compensation 
examiner's opinion was well informed; it had the proper 
factual foundation, in comparison to the others concluding 
differently that did not.  See Elkins, Owens and Swann, cited 
above.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so service connection is not warranted.


ORDER

Service connection for residuals of a low back injury is 
denied.  

Service connection for a left shoulder disorder, including as 
secondary to residuals of a low back injury, is denied.

Service connection for a neck disorder, including as 
secondary to residuals of a low back injury, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


